*982Celebrada con la sola asistencia de la parte apelante, la vista or-denada por nuestra resolución de fecba 12 de diciembre de 1932, y reconsiderada en su fondo la cuestión de las costas, se enmienda la sentencia dictada por esta Corte en 22 de noviembre de 1932 para que se lea como sigue: “Por los motivos consignados en la opinión que antecede, se revoca la sentencia apelada que dictó la Corte de Distrito de Axecibo con fecha 30 de abril de 1930 en el caso arriba expresado, y se declara con lugar la demanda, declarándose por la presente que la finca “Rústica en el Barrio Islote, de Arecibo, de unas 4 cuerdas de terreno llano más o menos; linda al Norte, zona marítima; Sud, Antonia Reyes y María Román; Saliente, José Ro-mán; y al Poniente, Manuel Rojas,” es propiedad de los deman-dantes; que no existe sobre el referido inmueble servidumbre alguna a favor de la parte demandada; y que ésta debe remover las vías que tiene colocadas sobre el aludido predio, concediéndosele un tér-mino de seis meses para ello, y apercibiéndosele de que, si no lo hace, el Márshal lo hará a su nombre y costo, y condenando a la dicha demandada, Plazuela Sugar Co., al pago de las costas.”